345 Ill. App. 409 (1952)
103 N.E.2d 512
People of State of Illinois ex rel. Fred W. Hartman et al., Appellees,
v.
Stephen E. Hurley et al., Appellants.
Gen. No. 45,394.
Illinois Appellate Court.
Opinion filed January 18, 1952.
Released for publication February 5, 1952.
John J. Mortimer, Corporation Counsel for City of Chicago, for appellants.
L. Louis Karton, Head of Appeals and Review Division, and Sydney R. Drebin, Assistant Corporation Counsel, of counsel.
Michael F. Ryan, for appellees.
Richard F. McPartlin, Jr., of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE TUOHY.
Judgment reversed.
Not to be published in full.